DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 12/15/2021 has been entered. Claims 16, 18-23, and 36 have been amended; no additional claims have been added or cancelled. Claims 31-34 remain withdrawn due to a restriction/election requirement.
Accordingly, claims 16-34 and 36 are pending, with claims 16-30 and 36 under examination.
The amendment to claim 16 obviates the previous Claim Objection to claim 16. However, the objections to claims 20 and 25 are maintained in view of the amendments not fully addressing the issues discussed in the Claim Objections.
The amendments to the claims obviate the previous 112(b) rejections which are hereby withdrawn, except for the 112(b) rejection of claim 18. Thus, the 112(b) rejection of claim 18 is maintained (see Response to Arguments section below for greater detail).
Claim Objections
Claim 20 is objected to because of the following informalities: “geometrically different” should be “geometrically differently”.  Appropriate correction is required. 
Claim 25 is objected to because of the following informalities: “melting on” should be “melting an”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the embodiment “wherein the forming the joining regions is performed outside the SLS or SLM system”. However, in the last “forming” step of parent claim 16, the forming of the joining regions is performed on the construction platform, wherein the construction platform is understood to be within the SLS or SLM system. It is unclear how the forming of the joining regions can be performed outside the SLS or SLM system when the independent claim requires that the forming is performed within the SLS or SLM system (e.g. claim 18 recites “forming…while maintaining the position…relative to the construction platform), which renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-25, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20160009039 A1; of record) in view of Manners (US 5965079 A; of record) and Halliday et al. (US 20160229127 A1).
Regarding claim 16, Blanchet discloses a method of additively manufacturing a part (meeting the claimed “method of producing a three dimensional object via successive solidification of layers”) via selective melting of a powder (meeting the claimed “construction material”) on a support plate (meeting the claimed “construction platform”) having a main element (analogous to the claimed “object” and “at least one sub-object”, in the case that the “sub-object” is just “one”) and rigid secondary elements arranged between the main element and the support plate (Abstract). Because these secondary elements are arranged under the main element, they will support the main element while it is being manufactured [0014], [0027], (Figs. 1, 5); thus the “secondary elements” meets the claimed “support structure” being produced by successive solidification of the layers of construction material as required by claim 16. The method uses a selective laser melting/sintering [0003], [0005]-[0008], [0014], which meets the claimed “laser sintering or a laser melting system”. The main element, i.e. the object (and therefore the “at least one sub-object” as discussed above), is connected to the support structure, which itself is connected to the support plate, which meets the limitation of “such that the at least one sub-object is fixed or supported in a position relative to the construction platform”.
Once the main element has been manufactured, the secondary elements also make it easier for the main element to be detached from the support plate [0014], which meets the limitation of “removing the three-dimensional object from the support structure” (on the last line of claim 16).
Blanchet is silent regarding the limitation of “performing a cleaning process prior to removing the three-dimensional object from the support structure”, and the third “forming step in claim 16 (starting with “forming, by a second process...arranged sub-objects”.


“The support 12 takes the form of a plurality of beams 16, each of which extends continuously from a table 18 upon which the product 10 is formed during the manufacturing process to the part 14. The beams 16 interconnect with one another to form an irregular open lattice. It will be appreciated that in such an arrangement, the nature of the open lattice ensures that little, if any, untreated powder is trapped, all or substantially all of the untreated powder being able to be removed, for example by the use of a suitable blasting or cleaning technique. Clearly, by allowing substantially all of the untreated powder to be removed, waste can be reduced. Furthermore, as any unremoved powder adhering to the product could become permanently bonded thereto as part of a subsequent finishing process, ensuring that all untreated powder is removed reduces the risk of the formation of imperfections in the finished product, or simplifies finishing of the product by reducing the amount of finishing and cleaning work required.” [0034].
Thus, from paragraph [0034], it is understood that the support beams (i.e. support structure) are still in place prior to the cleaning being performed, as part of the purpose of the support beams having an “open lattice” arrangement is for cleaning to be performed easily and effectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet to perform a cleaning process prior to removing the three-dimensional object from the support structure, as taught by Halliday, as doing so ensures that all untreated powder is removed which reduces the risk of the formation of imperfections in the finished product such as permanently bonded excess powder [0034].
claim 16 (starting with “forming, by a second process...arranged sub-objects”.

Manners teaches a method for making a three-dimensional object by stereolithography (Abstract).
  Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
Manners further teaches that “the spacings between the tiles can be transformed or solidified (referred to as grouting or mortar) usually after all of the tiles have been formed. An entire object can be made by tiling to reduce post treating. This grouting is usually transformed to a lesser degree than the tiles (a lower exposure is used)” (col. 34, lines 18-24; Figs. 23a-23c; emphasis added). 
Thus, the tiles meet the claimed “sub-objects”, and the act of transforming or solidifying the spacings between the tiles meets the claimed limitation of “forming, by a second process to the first process, a plurality of joining regions while maintaining the position of the at least one sub-object relative to the construction platform, at least one of the plurality of joining regions being located between adjacently arranged sub-objects of the plurality of sub-objects and at least partially joining the adjacently arranged sub-objects”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet’s method to include Manner’s method of leaving spacings of untransformed material, as doing so would allow for creating stress relief zones (Manners; col. 33, lines 54-63).
Regarding claim 17, Blanchet and Manners teach the method as applied to 16 above, and Blanchet further teaches that the manufacturing of the main element and secondary elements occurs during one and the same manufacturing operation in order to form a sintered part [0014], which meets claim 17.
Regarding claim 19, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding “sub-objects that are, at least partially, arranged or to be arranged next to each other and/or on top of each other”.
As discussed in the rejection of claim 16 above, Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
The above teaching is understood to mean that the sub-objects (“tiles”) are arranged next to each other, meeting the claimed limitation of the sub-objects being “arranged or to be arranged or to be arranged next to each other”.
Manners further teaches that “the spacings between the tiles can be transformed or solidified (referred to as grouting or mortar) usually after all of the tiles have been formed. An entire object can be made by tiling to reduce post treating. This grouting is usually transformed to a lesser degree than the tiles (a lower exposure is used)” (col. 34, lines 18-24; Figs. 23a-23c; emphasis added). 
Thus, the tiles meet the claimed “sub-objects”, and the act of transforming or solidifying the spacings between the tiles meets the claimed limitation of “forming, by a second process to the first process, a plurality of joining regions while maintaining the position of the at least one sub-object relative to the construction platform, at least one of the plurality of joining regions being located between adjacently arranged sub-objects of the plurality of sub-objects and at least partially joining the adjacently arranged sub-objects”.
Regarding claim 20, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding joining regions being designed geometrically different depending on the position of the sub-objects to be joined.
Manners appreciates varying the grid structure based on the position within the object; Manners states “Furthermore, more complex embodiments are possible that use different building parameters for different internal portions of the object. Some of these more complex embodiments use minimal internal grid structure near the surfaces and boundaries of the object and use more internal grid structure deep within the object. Other embodiments use some grid structure near the surfaces and boundaries of the object but use less or no grid structure in the deep internal regions of the object” (col. 5, lines 53-60; also see col. 36, lines 31-42).
Thus, Manners teaches that depending on the location of the object to be produced, the grid structure for the tiling can be varied (and therefore the geometry of the grid structure), which meets claim 20.
Regarding claim 21, Blanchet and Manners teach the method as applied to 16 above. Blanchet is silent regarding “implementing at least one pre-fixing between at least some of the plurality of sub-objects; and completing the joining regions after implementing the at least one pre-fixing”.
Manners teaches “the tiles can be partially cured (e.g., a one line trace) followed by partial curing of other tiles, and then returning one or more times to fully cure the previously partially cured tiles.” (col. 37, lines 8-11), which renders obvious the claimed limitations of “implementing…” and “completing…”, respectively. Manners appreciates performing curing/fusing of material gradually in order to provide for regions of stress relief, and to lead to more uniform dispersion of stresses that can build up during the curing process (see col. 39, lines 28-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Manners’ technique to Blanchet, of 

Regarding claims 22, 24, and 36, Blanchet and Manners teach the method as applied to claims 16 and 21 above. Blanchet is silent regarding a first geometric design comprising a point-type geometric design (in claim 22), forming a slot-type geometric design (claim 24), and are silent regarding the second geometric design comprising a linear geometric design (claim 36).
Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
Regarding the “point-type” joining regions required by claim 22, this limitation would be obvious over Manners. As discussed above, leaving a regularly-occurring pattern of spacings of un-solidified material along the border of adjacent tiles would mean that there would also be a regularly-occurring pattern of solidified material at the border of the same adjacent tiles. Considering that the “tiles” are small relative to the whole object, it is understood that the border/spacings are even smaller, which means that the solidified material in the border is also very small, which meets the claimed “point-type” joining regions because “points” are very small.
claim 24.
In addition, as discussed above and as can be seen from Figs. 1b-1d of Manners, the borders of the tiles are divided as straight lines. Thus, both the spacings (unsolidified) and the joining regions at the borders (solidified) would be of a linear geometric design.

Regarding claim 23, Blanchet and Manners teach the method as applied to claim 16 above; Blanchet is silent regarding the limitation of “forming at least one part of the part of the joining  regions at least partially elastically…of the object”.
Elasticity is the ability of an object to resume its normal shape after being stretched or compressed. Metals and metal alloys, including rigid alloys, have some degree of elasticity, even if small.
Performing the proposed modification of Blanchet with Manners as discussed in the rejection of claim 16 above would necessarily result in joining regions that have at least partial elasticity, particularly in view of the method of Manners being directed to forming joining regions between tiles in order to reduce stresses, which are understood to mean ‘deformation-related mechanical stresses’ (see, for example, col. 39, lines 28-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Manners’ technique to Blanchet, of partially fusing material in tile gap regions in order to more uniformly disperse stresses that can build up during additive manufacturing (see also col. 13, lines 19-25 for discussion of tiling in order to reduce stresses).
Regarding claim 25, Blanchet and Manners teach the method as applied to claim 16 above.

Regarding claim 29, Blanchet and Manners teach the method as applied to claim 16 above. Blanchet is silent regarding the sub-objects being formed with equal or different geometric design. However, as discussed in the rejection of claim 16 above, Figs. 23a-23c depict an embodiment where all the tiles are the same geometric design (squares/rectangles; see col. 36, lines 32-42).

Claims 18, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20160009039 A1; of record) in view of Manners (US 5965079 A; of record) and Halliday et al. (US 20160229127 A1), as applied to claim 16 above, and further in view of Flesch et al. (US 20120255176 A1; of record).
Regarding claims 18 and 26-27, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding the joining being performed outside the SLS or SLM system. 
Flesch discloses a method for producing a metal reinforcement for a turbine engine blade (Abstract). The metal reinforcement 30 has a V-shaped profile which fits onto the leading or trailing edges of a turbine blade (Abstract; Figs. 1-2 and 5; [0054]).
	The metal reinforcement 30 is manufactured by first creating sectors (such as sectors 30a-30d, etc. [0062]; hereinafter “sectors”), which is analogous to the claimed “sub-objects”, via a rapid prototyping process (i.e. additive manufacturing) such as laser fusion [0065] (i.e. laser [t]he laser fusion process, or the process of sintering by laser fusion, is a process known to the person skilled in the art and dealt with in numerous patents, such as in particular patents EP 2060343 or EP 2125339; consequently, we do not describe in further detail the functioning principle of this method of manufacture”. Laser fusion AM processes involving production of metal parts are known to one of ordinary skill in the art, and most commonly use metal powder material via successive application of (powder) layers [0065].
The sectors are positioned next to one another on top of a specific moulding (molding) tool 40 [0069], (Fig. 5), wherein the molding tool 40 is analogous to the claimed “support structure” and to the support structure of Blanchet as discussed in the rejection of claim 16 above. After placing the sectors on the molding tool, the sectors are rigidly connected by a diffusion brazing process [0073], which meets the claimed “second process separate to the first process” in claim 18 – in this case, the first process is the laser sintering process of Blanchet in view of Manners, while the second, separate process is the rigid connecting process of brazing of Flesch. In this case, the braze material meets the “substance bonding” of claim 26 because the braze material diffused in between the sectors is a substance that bonds the sectors together. In another embodiment, the rigid connection process is replaced by a step of welding [0087], which meets the claimed “welding” of claim 27, because welding is a process which involves melting two components together.
Flesch is silent regarding the support structure being formed by a laser sintering system or a laser melting system (claim 16), and is silent regarding at least a part of the support structure and at least a part of at least one sub-object being formed simultaneously by the first process.
Regarding claim 28, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding temporarily interrupting the forming and then performing at least one heat treatment. Flesch teaches performing a heat treatment step for relaxing the stresses [0029], [0093], which meets the claimed “at least one heat treatment measure affecting the properties of the support structure and/or the properties of the sub-objects during the period of time.
Although Flesch does not explicitly teach “temporarily interrupting the forming…”, which suggests that “the forming” is later resumed, this limitation would be obvious. Flesch recognizes that stresses are present during the manufacturing of the reinforcement; although the stresses are reduced when forming a plurality of sectors compared to one whole component [0018], the stresses are not completely eliminated, which is why a stress-relieving heat treatment step is required [0029], [0093]. Flesch also recognizes that due to the laser fusion AM process, stresses are built up in the part during manufacturing [0101]. In view of the thin-walled sides of the turbine blade reinforcement, which are susceptible to deformation [0018], [0101], one of ordinary skill in the art would find it obvious to perform a heat treatment step(s) during the forming so as to relieve the internal stresses of the AM turbine blade reinforcement; turbine blades undergo extreme conditions when in operation, thus removing any and all sources of detrimental internal stresses in the blade reinforcement during the production process would be obvious.
Regarding claim 30, Blanchet and Manners teach the method as applied to claim 16 above, but are silent regarding forming at least one reception room, then receiving at least one third item comprising a lightweight element of a lightweight structure.
.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
The applicant’s arguments concerning the 112(b) rejection of claim 18 (which appear to mistakenly be in the “Claim Objections” section on pages 6-7 of the arguments) are not found persuasive. Paragraph [0056] of the applicant’s specification does not provide a clarification of claim 18, nor is it a reflection of the subject matter claimed in dependent claim 18. As discussed in the 112(b) rejection of claim 18 above, claim 16 requires forming an object and a support structure using a SLS or SLM (selective laser sintering/melting) system on a construction platform. In the last step of claim 16, the plurality of joining regions are formed while maintaining the position of the plurality of sub-objects relative to the construction platform. Furthermore, at no point in the process of claim 16 is there a suggestion that the object is removed from the construction platform. The subject matter in claims 16 and 18 appears to be mutually exclusive, rendering the claim indefinite.
With regard to the arguments directed to Manners (see pages 8-9 of arguments), stereolithography (as taught by Manners) is an additive manufacturing process, and is therefore 
The arguments directed to the remainder of the references (see pages 9-10 of arguments) are not found persuasive, as the new reference, Halliday, meets the new “cleaning” limitation.
The 103 rejections are maintained; therefore, the claims are not allowable; thus, the applicant’s statements concerning allowability (see page 10 of arguments) are not found persuasive. As such, rejoinder will not be considered during this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735